775 So.2d 1000 (2000)
Alfred J. HUNT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-3817.
District Court of Appeal of Florida, Fourth District.
December 27, 2000.
Rehearing Denied January 30, 2001.
Alfred J. Hunt, Jasper, pro se.
No appearance required for appellee.
PER CURIAM.
The order denying appellant's postconviction motion is hereby affirmed, without prejudice to seek relief by an administrative grievance filed with the Department of *1001 Corrections. See, Gooberman v. State, 697 So.2d 1014 (Fla. 4th DCA 1997).
DELL, POLEN and SHAHOOD, JJ., concur.